UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported)October 1, 2009 ENDEAVOR EXPLORATIONS INC. (Exact name of registrant as specified in its chapter) Nevada 000-52958 00-0000000 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Suite 601, 980 Cooperage Way, Vancouver, British Columbia V6B 0C3 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(206) 338-2649 n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN REPORT Item 1.01. Entry into a Material Definitive Agreement. Pursuant to the terms and conditions of a letter of intent dated September 29, 2009 between Spidex Technologies and Endeavor Explorations Inc. (the “Letter of Intent”), Endeavor is currently negotiating for the acquisition of all of the right, title and interest in a mobile data technology for Smartphones (the “Technology”), also known as MDC GPS technology, that can run on GPS enabled Smartphones including Blackberry Storm 2, Apple iPhone, Palm Pre, and Google Andriod devices.The Technology is a software application that will run in the background and will collect and transmit location data to a server.Server applications will include location monitoring of vehicles, children and members of social networking groups. Page - 1 Endeavor has 60 days to complete its due diligence on the Technology.During that time period, Endeavor will have the exclusive right to acquire the Technology on certain terms and conditions, including, among others, the payment of $5,000 to Spidex on the signing of the Letter of Intent and the issuance of 1 million restricted shares to Spidex with 30 days from entering into a more formal asset acquisition agreement.Also, Spidex will agree to assist Endeavor in the further development and commercialization of the Technology and will be entitled to a partial royalty or partial payment if Endeavor sells its interest in the Technology.See Exhibit 10.3 – Letter of Intent for more details. Item 7.01.Regulation FD Disclosure. Limitation on Incorporation by Reference:In accordance with general instruction B.2 of Form 8-K, the information in this report, including Exhibit 10.3 and Exhibit 99.1, is furnished under Item 9 and pursuant to Regulation FD, and will not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as will be expressly set forth by specific reference in such filing.This report will not be deemed a determination or an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. The information contained in Exhibit 10.3 and Exhibit 99.1 is incorporated herein by reference. Item 8.01.Other Events. On September 30, 2009, Endeavor issued a press release announcing that it has entered into a letter of intent to acquire certain technology.A copy of this press release is attached as Exhibit 99.1 and hereby incorporated by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit Description Letter of Intent dated September 29, 2009 between Spidex Technologies Endeavor Explorations Inc. Included Press release dated September 30, 2009 announcing the letter of intent for the acquisition of technology. Included SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Endeavor Explorations Inc. has caused this report to be signed on its behalf by the undersigned duly authorized person. ENDEAVOR EXPLORATIONS INC. Dated:October 1, 2009By:/s/ Belkis Jimenez Rivero Belkis Jimenez Rivero – Director and CEO Page - 2 Exhibit 10.3 Page - 3 Spidex Technologies
